Per Curiam.
The basis of the petition for a writ of mandamus is that the lower court declined to hear the case on the merits.
We are of opinion that the trial court took jurisdiction of the matter and exercised its discretion in applying and construing the statutes. Under the circumstances the soundness of its judicial discretion cannot be raised by a *240petition for a writ of mandamus, regardless of whether or not the exercise of such discretion was erroneous.
The petitioners’ only remedy, under the peculiar circumstances of this case, would ordinarily be by an appeal, hut an appeal is denied by the express terms of the statute, Code, section 268.
The writ of mandamus is denied.